Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This Action is in response to applicant’s amendment filed on 11/30/2020.
3.	Claim 13 is cancelled
4.	Claims 1, 4-6, 9, 11, 19 and 42-55 are pending.

EXAMINER’S AMENDMENT

5.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given by Geza C. Ziegler on 02/22/2021.
 
The application is amended as follows: 

IN THE CLAIMS 
Cancel claim 13:

Regarding claim 13, (Canceled)

Response to Arguments
6.	Applicant’s arguments, see Remarks page 6, filed 11/30/2020, with respect to the Double Patenting rejection have been fully considered and are persuasive. Therefore the Double Patenting rejection of claims 1, 4-6, 9, 11, 19 and 42-55 has been withdrawn. 

Allowable Subject Matter
7.	Claims 1, 4-6, 9, 11, 19 and 42-55 are allowed.
The following is an examiner's statement of reasons for allowance: 
Seubert et al. (USPUB# 20080120129 A1) teaches a business object model, which reflects data that is used during a given business transaction, is utilized to generate interfaces. This business object model facilitates commercial transactions by providing consistent interfaces that are suitable for use across industries, across businesses, and across different departments within a business during a business transaction.
Wendkos et al. (USPUB# 20050228899 A1) teaches methods and systems for producing, managing, delivering, retrieving, and/or tracking permission communications that alleviate several of the existing problems commonly associated with existing permission communications. Computer users can request to receive direct communications from one or more senders. When a new communication is detected, an alert is provided to the recipients, who can use the alert to view the communication in their Web browser. Similar alerts may also be provided to one or more recipients when particular Web pages are updated.

Dependent claims 4-6, 9, 11, 19, 42-53 and 55 are allowed based on their dependencies on their respective independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVOUD ZAND whose telephone number is (571)272-2697, Fax (571) 273-2697.  The examiner can normally be reached on Mon-Fri 9:30-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on (571)-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.